May 22, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                       HOUSTON POLY BAG I, LTD., Appellant

NO. 14-10-00734-CV                        V.

                               KEN KUJANEK, Appellee
                                ____________________



       This cause, an appeal from the judgment signed May 3, 2010, was heard on the
transcript of the record. We have inspected the record and find no error in the judgment.
We order the judgment of the court below AFFIRMED.                 We order appellant,
HOUSTON POLY BAG I, LTD., to pay all costs incurred in this appeal. We further
order this decision certified below for observance.